PHILLIPS, Judge.
In appealing from the denial of its motions to dismiss plaintiff’s action and to compel arbitration, defendant failed to comply with our Rules of Appellate Procedure in several respects and the appeal is dismissed. Wiseman v. Wiseman, 68 N.C. App. 252, 314 S.E. 2d 566 (1984). Inter alia, none of defendant’s assignments of error is accompanied by a list of the exceptions upon which it is based and the pages of the record or transcript where they can be found as Rule 10(c) requires; no exceptions follow the judicial actions complained of as Rule 10(b)(1) requires, or appear in any other place in the record for that matter.
Appeal dismissed.
Judges BECTON and LEWIS concur.